Name: Commission Regulation (EC) No 936/94 of 27 April 1994 amending Regulation (EEC) No 1112/93 laying down detailed rules for the application of the Supplementary Trade Mechanism to trade in the beef sector between the Community, as constituted at 31 December 1985, and Spain and Portugal
 Type: Regulation
 Subject Matter: animal product;  Europe;  international trade;  means of agricultural production;  trade policy
 Date Published: nan

 28. 4. 94 Official Journal of the European Communities No L 107/27 COMMISSION REGULATION (EC) No 936/94 of 27 April 1994 amending Regulation (EEC) No 1112/93 laying down detailed rules for the application of the supplementary trade mechanism to trade in the beef sector between the Community, as constituted at 31 December 1985, and Spain and Portugal Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Spain and Portugal, and in particular for Spain Article 83 and for Portugal Article 251 thereof, Whereas Commission Regulation (EEC) No 1112/93 0, as amended by Regulation (EC) No 3437/93 (2), lays down the detailed rules for the application of the supplementary trade mechanism to trade in the beef and veal sector and, in particular in Article 6, the period of validity of STM licences ; Whereas with the view to achieving a more even spread of deliveries of products covered by the supplementary trade mechanism to Spain and Portugal, the period of validity of licences should be increased from 10 to 30 days without following them to extend to the following year and the special period applicable to sea transport should be abolished ; HAS ADOPTED THIS REGULATION : Article 1 Article 6 of Regulation (EEC) No 1112/93 is hereby replaced by the following : 'Article 6 STM licences as provided for in Articles 1 and 3 of Regulation (EEC) No 744/93 shall be valid for 30 days from the actual day of their issue, in accordance with Article 21 (2) of Regulation (EEC) No 3719/88 . The validity shall expire, however, no later than the end of the calendar year in which they are issued.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 April 1994. For the Commission Rene STEICHEN Member of the Commission O OJ No L 113, 7. 5. 1993, p. 10. (2) OJ No L 314, 16. 12. 1993, p . 15 .